This action was brought originally in the Crawford Common Pleas by the Second National Bank of Bucyrus against the Ziegler Milling Company for certain dividends on stock or the company.
It appears that one Hudson pledged his stock in the company^ to the bank to secure a debt and that no notice thereof was given to the company. Subsequently the company de*667livered to Hudson a check for dividends on the stock which check was indorsed by Hudson to the company in payment of indebtedness. The check was not cashed until after notice of the pledge waws given to the company by the bank and a demand made by the bank for the afount of the dividend.
Attorneys — O. W. Kennedy, Buey rus, for Milling Co.; Chas. Gallinger, J. W. McCarron for Bank; all of Bucyrus.
The judgment of the Common Pleas in favor of the bank was affirmed by the Court of Appeals on the theory that Hudson was merely a trustee for the bank and that the company did not extend credit with the thought that the obligation would be paid by funds belonging to anyone except Hudson.
The Company in the Supreme Court contends: that as it had no notice of the pledge until after the indorsement of the check that it is entitled to the same in preference to the bank.